        Case 1:19-cv-00945-RDM Document 181 Filed 12/14/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   )
 NILAB RAHYAR TOLTON, et al.,                      )
                                                   )
                Plaintiffs,                        )
                                                   )             Civ. No. 1:19-00945 (RDM)
 v.                                                )
                                                   )
 JONES DAY,                                        )             JOINT STATUS REPORT
                                                   )
                Defendant.                         )
                                                   )

                                   JOINT STATUS REPORT

       Counsel for Plaintiffs Nilab Rahyar Tolton, et al. and Defendant Jones Day (collectively,

the “Parties”) submit the following Joint Status Report pursuant to the Court’s December 7, 2020

Minute Order.

       After analyzing the nationwide evaluation and compensation data Jones Day produced (for

the time period 2012 through 2018), Plaintiffs do not plan to pursue class or collective claims,

including those alleging systemic pay discrimination, or disparate impact claims. Plaintiffs are

continuing to pursue individual claims as well as representative claims under the California Private

Attorney General Act (PAGA). Plaintiffs also do not intend to submit expert reports from a labor

economist or an industrial organization psychologist. Plaintiffs also hereby withdraw the motion

for conditional certification of an Equal Pay Act collective. (Dkt. 117-4; Dkt. 145).

       Jones Day’s Motion for Partial Summary Judgment on the three remaining Equal Pay Act

claims of Plaintiffs Draper, Henderson, and Williams has been fully briefed and is pending

decision. (Dkt. 127; Dkt. 147). Individual claims under Title VII, FMLA, § 1981 and various state

and District of Columbia laws, and some representative PAGA claims that do not allege systematic

pay discrimination, remain pending.
        Case 1:19-cv-00945-RDM Document 181 Filed 12/14/20 Page 2 of 3




       In light of the narrowed claims remaining in the case, the Parties propose modifying the

schedule as follows:

              The parties to file a stipulation identifying the claims voluntarily dismissed and

               those claims that remain in the action by December 21, 2020;

              Close of Fact Discovery: April 30, 2021;

              Summary Judgment: Jones Day’s moving papers to be filed by June 4, 2021;

               Plaintiffs’ opposition papers to be filed by July 15, 2021; and Jones Day’s reply

               papers to be filed by August 5, 2021; and

              Expert Damages Discovery for individual claims and any expert discovery that may

               be needed with respect to Plaintiffs’ remaining PAGA claims to be completed 4

               months from the Court’s decision on summary judgment. Jones Day reserves all

               rights with respect to an appropriate schedule for expert discovery on the PAGA

               claims.

 Date: December 14, 2020                     Respectfully submitted,


                                             /s/ Terri Chase
                                             Terri L. Chase (pro hac vice granted)
                                             JONES DAY
                                             250 Vesey Street
                                             New York, NY 10281
                                             (212) 326-3939
                                             tlchase@jonesday.com

                                             Mary Ellen Powers (D.C. Bar # 334045)
                                             Beth R. Heifetz (D.C. Bar # 417199)
                                             Jacob (Yaakov) M. Roth (D.C. Bar # 995090)
                                             Adrian Wager-Zito (D.C. Bar # 413287)
                                             JONES DAY
                                             51 Louisiana Avenue, NW
                                             Washington, D.C. 20001
                                             (202) 879-3939
                                             mepowers@jonesday.com

                                               2
Case 1:19-cv-00945-RDM Document 181 Filed 12/14/20 Page 3 of 3




                            bheifetz@jonesday.com

                            Kathleen (Kate) Wallace (pro hac vice granted)
                            JONES DAY
                            100 High Street, 21st Floor
                            Boston, MA 02110-1781
                            (617) 449-6893
                            kwallace@jonesday.com

                            Counsel for Defendant

                            //s// Deborah Marcuse
                            Deborah K. Marcuse (DC Bar No. 995380)
                            Clare J. Horan (pro hac vice granted)
                            Whittney Barth (DC Bar No. MD0124)
                            SANFORD HEISLER SHARP, LLP
                            111 S. Calvert Street, Ste. 1950
                            Baltimore, MD 21202
                            Telephone: (410) 834-7415
                            Facsimile: (410) 834-7425
                            dmarcuse@sanfordheisler.com
                            choran@sanfordheisler.com
                            wbarth@sanfordheisler.com

                            Kate Mueting (DC Bar No. 988177)
                            SANFORD HEISLER SHARP, LLP
                            700 Pennsylvania Avenue, SE, Ste 300
                            Washington, D.C. 20003
                            Telephone: (202) 499-5206
                            Facsimile: (202) 499-5199
                            kmueting@sanfordheisler.com

                            David W. Sanford (DC Bar No. 457933)
                            Russell L. Kornblith (pro hac vice granted)
                            Kate MacMullin (pro hac vice granted)
                            SANFORD HEISLER SHARP, LLP
                            1350 Avenue of the Americas, 31st Floor
                            New York, NY 10019
                            Telephone: (646) 402-5650
                            Facsimile: (646) 402-5651
                            dsanford@sanfordheisler.com
                            rkornblith@sanfordheisler.com
                            kmacmullin@sanfordheisler.com

                            Counsel for Plaintiffs



                              3
